FIRST AMENDMENT TO POST-PETITION CREDIT AGREEMENT

        This First Amendment to Post-Petition Credit Agreement (this
“Agreement”) is entered into this 31st day of October, 2002 by and among OWENS
CORNING, a Delaware corporation (the “Company”), as Borrower Representative on
behalf of the Borrowers under the Credit Agreement defined below, BANK OF
AMERICA, N.A., as the Agent under the Credit Agreement defined below, and the
other Lenders signatory hereto.


W I T N E S S E T H:

        WHEREAS, the Borrowers, the Agent and the Lenders are parties to that
certain Post-Petition Credit Agreement dated as of December 8, 2000 (as
heretofore amended, the “Credit Agreement”);

        WHEREAS, the Borrowers have requested that the Agent and the Lenders
amend the Credit Agreement to, among other things, extend the Stated Termination
Date from November 15, 2002 to November 15, 2004 and reduce the Maximum Revolver
Amount from $500,000,000 to $250,000,000, upon the terms and subject to the
conditions set forth herein.

        NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and in the Credit Agreement, the parties agree as
follows:

        Section 1          Definitions. Capitalized terms used herein without
definition and defined in the Credit Agreement are used herein as defined
therein.

        Section 2           Amendments to Credit Agreement. Subject to the
effectiveness of this Agreement pursuant to Section 3 hereof, the Credit
Agreement is hereby amended as follows:

        2.1           Section 1.1 of the Credit Agreement is hereby amended by
deleting “$500,000,000” and replacing it with “$250,000,000.”

        2.2           Section 3.2 of the Credit Agreement is hereby amended by
deleting “$300,000,000” from the second paragraph thereof and replacing it with
“$200,000,000” and deleting “$50,000,000” from each place it appears in the
second paragraph thereof and replacing it with “$25,000,000.”

        2.3           Section 5.2(a) of the Credit Agreement is hereby amended
by deleting “Arthur Andersen LLP” and replacing it with “PricewaterhouseCoopers,
LLP.”

        2.4           Section 6.5(a) of the Credit Agreement is hereby amended
by deleting “Arthur Andersen LLP” and replacing it with “PricewaterhouseCoopers,
LLP.”

          7.8     Mergers, Consolidations or Sales. No Borrower shall enter into
any transaction of merger, reorganization, or consolidation, or transfer, sell,
assign, lease, or otherwise dispose of all or any part of its property, or wind
up, liquidate or dissolve, or agree to do any of the foregoing (or apply to the
Bankruptcy Court for authority to do so without the Agent’s prior written
consent, provided that any application consented to by the Agent shall be
abandoned and withdrawn at the request of the Agent or if the consent of the
Lenders required hereunder to the taking of the action(s) to which such
application relates is not obtained), except (i) for sales of Inventory in the
ordinary course of its business, (ii) for sales or other dispositions of
property in the ordinary course of business that are surplus, worn out, obsolete
or no longer useable by any Borrower, (iii) for any merger or consolidation of
any Borrower with any other Borrower, (iv) for any transfer, sale, assignment,
lease or other disposition of all or any part of its assets (upon voluntary
liquidation or otherwise) by any Borrower to any other Borrower; (v) the sale or
compromise of past due accounts receivable in connection with the collection
thereof in the ordinary course of business; (vi) leases or subleases (or
assignments of leases or subleases) of fixed assets or licenses or sublicenses
(or assignments of licenses or sublicenses) of intangibles, in either case in
the ordinary course of business; (vii) dispositions of Cash Equivalents (and, in
the case of the Fibreboard Settlement Trust, dispositions of Investments by the
Fibreboard Settlement Trust) in the ordinary course of business at fair market
value and on commercially reasonable terms; (viii) the making of Investments
which are not Restricted Investments, if making such Investments would otherwise
be deemed a sale or other disposition subject to this Section 7.8, and (ix)
sales or other dispositions of any asset not otherwise permitted under this
Section 7.8 having a book value at the time of disposition that represents a
percentage of the consolidated assets of the Company and its consolidated
Subsidiaries at such time that, when added together with all of the like
percentages at the respective times of disposition represented by the book
values of all other assets disposed of by the Company and its Subsidiaries since
the Closing Date does not exceed 10%, except that any asset leased by the
Company or any such Subsidiary shall cease to be deemed to have been disposed of
for the purposes of this Section at such time, if any, as such asset shall cease
to be subject to such lease and shall again be owned by the Company or any such
Subsidiary free of any leasehold interest or other Lien, except a Lien permitted
under Section 7.17; provided that any sale or other disposition permitted under
this clause (ix) shall not include any Accounts or Inventory of any Borrower
unless (1) no Default or Event of Default has occurred and is continuing or
would result therefrom, (2) such sale or other disposition is of a business unit
of such Borrower, (3) prior to such sale or other disposition, an updated
Borrowing Base Certificate is delivered by the Borrower Representative to the
Agent giving effect to such sale or other disposition and (4) either (A) after
giving effect to such sale or disposition, either Availability is at least
$150,000,000 or Borrowing Base Availability is at least $250,000,000 or (B) in
the case of any sale or disposition which does not satisfy the requirements of
Clause (A), the aggregate book value of all Accounts and Inventory included in
any such sale or disposition, or series of related sales and dispositions, does
not exceed $10,000,000, provided, that the aggregate book value of all Accounts
and Inventory included in sales and other dispositions following the Closing
Date and permitted under this clause (B) shall not exceed $50,000,000.

        2.6           Section 7.21 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

          7.21     Consolidated EBIDTA. The Company and its consolidated
Subsidiaries shall have Consolidated EBITDA of not less than the following
amounts measured as of the last day of each fiscal quarter for the following
respective periods:


                  Period   Consolidated EBITDA          October 1, 2000 through
December 31, 2000  $  90,000,000          October 1, 2000 through March 31,
2001  $170,000,000          October 1, 2000 through June 30, 2001  $270,000,000
         October 1, 2000 through September 30, 2001  $385,000,000         
Fiscal Year ending December 31, 2001  $400,000,000          Trailing four fiscal
quarters ending on the last day of  $410,000,000   each fiscal quarter
commencing March 31, 2002 and ending  December 31, 2003         Trailing four
fiscal quarters ending March 31, 2004  $425,000,000          Trailing four
fiscal quarters ending June 30, 2004  $450,000,000          Trailing four fiscal
quarters ending September 30, 2004  $475,000,000   and on the last day of each
fiscal quarter thereafter        

        2.7           Section 8.2(c) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

         No order shall have been entered or sought by any Borrower in any of
the Bankruptcy Cases, (i) for the appointment of a trustee or receiver (except
for a trustee with the sole power to investigate and/or pursue avoidance actions
on behalf of the Borrowers under chapter 5 of the Bankruptcy Code), (ii) to
convert any Bankruptcy Case from a proceeding under chapter 11 of the Bankruptcy
Code to a proceeding under chapter 7 of the Bankruptcy Code, or (iii) to dismiss
any Bankruptcy Case.


        2.8           Section 9.1(k) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

           (k) any of the Bankruptcy Cases shall be dismissed or converted to a
case under chapter 7 of the Bankruptcy Code, or any Borrower shall file an
application for an order dismissing any of the Bankruptcy Cases or converting
any of the Bankruptcy Cases to a case under chapter 7 of the Bankruptcy Code; a
trustee under chapter 7 or chapter 11 of the Bankruptcy Code shall be appointed
in any of the Bankruptcy Cases (except for a trustee with the sole power to
investigate and/or pursue avoidance actions on behalf of the Borrowers under
chapter 5 of the Bankruptcy Code); or an application shall be filed by any
Borrower for the approval of any other Superpriority Administrative Claim (other
than the Carve-Out) in any Bankruptcy Case which is pari passu with or senior to
the claims of the Agent and the Lenders against the Borrowers, or there shall
arise any such pari passu or senior Superpriority Administrative Claim, or the
Final Order shall be stayed, modified, amended, reversed, rescinded or vacated
without the written consent of Agent;


        2.9           Section 9.1(m) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

           (m) an order of the Bankruptcy Court shall be entered in any of the
Bankruptcy Cases appointing an examiner with enlarged powers relating to the
operation of any Borrower’s business under Section 1106(b) of the Bankruptcy
Code or any Borrower shall file an application for such an order; provided,
however, that it shall not be an Event of Default hereunder if (a) any examiner
is appointed under Section 1106(b) of the Bankruptcy Code with the sole power to
investigate and/or pursue avoidance actions on behalf of one or more of the
Borrowers, and/or (b) any Borrower files an application seeking the appointment
of an examiner for the sole purpose(s) of investigating and/or pursuing
avoidance actions on behalf of one or more of the Borrowers;


        2.10           Annex A to the Credit Agreement is hereby amended by
deleting the definition of “Letter of Credit Subfacility” and replacing it with
the following:

                          “Letter of Credit Subfacility” means an amount equal
to the Maximum Revolver Amount.

        2.11           Annex A to the Credit Agreement is hereby amended by
deleting the definition of “Maximum Inventory Loan Amount” and replacing it with
the following:

                          “Maximum Inventory Loan Amount” means an amount equal
to the Maximum Revolver Amount.

        2.12           Annex A to the Credit Agreement is hereby amended by
deleting the definition of “Maximum Revolver Amount” and replacing it with the
following:

          “Maximum Revolver Amount” means $250,000,000, as such amount may be
reduced from time to time in accordance with the provisions of Section 3.2.


        2.13           Annex A to the Credit Agreement is hereby amended by
deleting the definition of “Material Adverse Effect” and replacing it with the
following:

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) of the Borrowers taken as a whole; (b) a material
impairment of the Borrowers’ ability, taken as a whole, to pay any of the Loans
or any of the other Obligations in accordance with the terms of this Agreement
or any other Loan Document; (c) a material adverse effect upon the Agent’s or
any Lender’s rights and remedies under this Agreement or any other Loan
Agreement; or (d) a material impairment of the validity, extent or priority of
the Superpriority Administrative Claim of the Agent and the Lenders in respect
of the Obligations. For purposes hereof, (i) the filing of the Bankruptcy Cases
on the Filing Date and the existence of pre-petition claims and of defaults
under such pre-petition claims shall not be deemed to constitute a Material
Adverse Effect, and (ii) (A) the first $390,000,000 of any Unfunded Pension
Liability at any time of determination thereof, (B) the first $240,000,000 of
any pension contributions made in the 2003 Fiscal Year, and (C) the first
$150,000,000 of any pension contributions made in the 2004 Fiscal Year, shall be
excluded in the determination of a Material Adverse Effect.


        2.14           Annex A to the Credit Agreement is hereby amended by
deleting the definition of “Restricted Investment” and replacing it with the
following:

          “Restricted Investment” means, as to any Borrower, any acquisition of
property by such Person in exchange for cash or other property, whether in the
form of an acquisition of stock, debt, or other indebtedness or obligation, or
the purchase or acquisition of any other property, or a loan, advance, capital
contribution, or subscription, including in connection with the organization,
creation or acquisition of any Subsidiary (each an “Investment”), except the
following: (a) acquisitions of Equipment and other capital assets in the
ordinary course of business of such Person; (b) acquisitions of Inventory in the
ordinary course of business of such Person; (c) acquisitions of current assets
acquired in the ordinary course of business of such Person; (d) Investments in
Cash Equivalents; (e) Investments by any Borrower in any other Borrower, (f)
extensions of trade credit and prepaid expenses made in the ordinary course of
business, (g) (i) loans to officers of any Borrower in the ordinary course of
business, (ii) loans and advances to employees of any Borrower for travel,
entertainment and relocation expenses in the ordinary course of business and
(iii) loans by any Borrower to employees in connection with management incentive
plans, provided that the aggregate outstanding principal amount of all such
loans and advances made pursuant to this clause (g) shall not exceed $5,000,000
at any time; (h) Investments outstanding on the Closing Date and listed on
Schedule A-1, (i) Investments not otherwise permitted hereunder by any Borrower
in any Other Subsidiary, provided that after giving effect to such Investments,
the aggregate then outstanding amount of all such Investments made pursuant to
this clause (i) subsequent to the Closing Date shall not exceed $50,000,000,
provided, further, that the conversion of any Debt owed to any Borrower by any
Other Subsidiary into equity of such Other Subsidiary shall not constitute an
additional Investment in such Other Subsidiary by any Borrower for purposes of
the limitation contained in the immediately proceeding provision, (j)
Investments received in connection with the collection of Accounts in the
ordinary course of business, (k) Investments received as consideration in
connection with any asset sale or other disposition of assets permitted
hereunder, (l) loans and advances to suppliers in the ordinary course of
business consistent with past practice but in any event not in excess of an
outstanding principal amount of $20,000,000 at any time, (m) Investments made by
the Fibreboard Settlement Trust in accordance with the terms of the Fibreboard
Settlement Trust, (n) other Investments not otherwise permitted hereunder
constituting proceeds of sales or other dispositions of assets permitted under
clauses (ii) and (x) of Section 7.8, provided that, after giving effect thereto,
the aggregate amount of all such Investments made at any time after the Closing
Date by all Borrowers under this clause (n) shall not exceed $60,000,000 and (o)
other Investments not otherwise permitted hereunder made by any Borrower,
provided that, after giving effect thereto, the aggregate amount of all such
Investments made at any time after the Closing Date by all Borrowers under this
clause (o) shall not exceed $120,000,000.


        2.15           Annex A to the Credit Agreement is hereby amended by
deleting the definition of “Stated Termination Date” and replacing it with the
following:

                          “Stated Termination Date” means November 15, 2004.

        2.16           Annex A to the Credit Agreement is hereby amended by
deleting the definition of “Unused Letter of Credit Subfacility” and replacing
it with the following:

          “Unused Letter of Credit Subfacility” means an amount equal to the
Maximum Revolver Amount minus the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit plus, without duplication, (b) the aggregate
unpaid reimbursement obligations with respect to all Letters of Credit.


        2.17           Schedule 1.1 to the Credit Agreement is hereby deleted in
its entirety and replaced with the Schedule 1.1 attached hereto as Exhibit A.

        Section 3           Effectiveness     This Agreement shall become
effective at the time that all of the following conditions precedent have been
met as determined by the Agent in its sole discretion (and certified by Agent to
Borrowers in writing):

        3.1           Agreement. Executed signature pages for this Agreement
signed by the Agent, the Lenders and the Borrower Representative shall have been
delivered to the Agent.

        3.2           Notes. Executed Amended and Restated Notes signed by all
of the Borrowers in favor of such Lender shall have been delivered to the Agent.

        3.3           Representations. The representations and warranties
contained herein shall be true and correct in all respects, and, before and
after giving effect to this Agreement, no Event of Default or Default shall
exist on the date hereof.

        3.4           Court Approval. The Bankruptcy Court shall have entered a
First Amended Final Order approving the Credit Agreement as amended hereby in
the form attached hereto as Exhibit B (the “First Amended Final Order”).

        3.5           Amendment Fee. The Borrowers shall have paid to Agent, for
the benefit of Lenders, an amendment fee of $375,000.

        Section 4           Representations and Warranties of the Borrowers. To
induce the Agent and the Lenders to execute and deliver this Agreement, the
Borrower Representative, on behalf of the Borrowers, represents and warrants
that:

        4.1           The execution, delivery and performance by the Borrower
Representative of this Agreement has been duly authorized and this Agreement
constitutes the legal, valid and binding obligation of the Borrowers,
enforceable against the Borrowers in accordance with its terms and the terms of
the First Amended Final Order.

        4.2           No Default or Event of Default has occurred and is
continuing as of the date hereof.

        4.3           Neither the execution, delivery or performance of this
Agreement does or shall contravene, result in a breach of, or violate (i) any
provision of any Borrower’s corporate charter or bylaws or other governing
documents, (ii) any material law or regulation, or any order or decree of any
court or government instrumentality, including without limitation the First
Amended Final Order or (iii) any material indenture, mortgage, deed of trust,
lease, agreement or other instrument to which any Borrower is a party or by
which any Borrower or any of its property is bound.

        Section 5           Miscellaneous

        5.1           Reaffirmation. Except as expressly set forth herein, this
Agreement shall not be deemed to waive or modify any provision of the Credit
Agreement or any other Loan Document, and the Credit Agreement and other Loan
Documents are hereby reaffirmed.

        5.2           Binding on Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Agent, the Lenders and the
Borrowers and their respective successors and assigns.

        5.3           Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Agreement.

        5.4           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED UNDER AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS, AS OPPOSED
TO THE CONFLICT OF LAWS PROVISIONS, OF THE STATE OF ILLINOIS.

        5.5           No Waiver. No waiver, and no modification or amendment of
any provision of this Agreement shall be effective unless specifically made in
writing and duly signed by the party purportedly making such waiver.

        5.6           Counterparts. This Agreement may be delivered by facsimile
and executed in one or more counterparts and by different parties in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which counterparts taken together shall constitute but
one and the same Agreement.

        5.7           Titles. Paragraph and subparagraph titles, captions and
headings herein are inserted only as a matter of convenience and for reference,
and in no way define, limit, extend or describe the scope of this Agreement or
the intent of any provisions hereof.

        5.8           Acknowledgment. The Borrower Representative, on behalf of
the Borrowers, affirms and acknowledges that this Agreement constitutes a Loan
Document under the Credit Agreement and any reference to the Loan Documents
under the Credit Agreement contained in any notice, request, certificate or
other document executed concurrently with or after the execution and delivery of
this Agreement shall be deemed to include this Agreement unless the context
shall otherwise specify.

[signature pages follow]

           IN WITNESS WHEREOF, the undersigned have executed and delivered this
Agreement as of the date first written above.

                                          OWENS CORNING, as Borrower
Representative


By: ___________________________________________________________
Title: ___________________________________________________________




                                          BANK OF AMERICA, N.A., AS AGENT


By: ___________________________________________________________
Title: ___________________________________________________________



                                          BANK OF AMERICA, N.A., AS A LENDER


By: ___________________________________________________________
Title: ___________________________________________________________


EXHIBIT A





Amended Schedule 1.1

SCHEDULE 1.1




COMMITMENTS

Lender   Revolving Loan   Pro Rata Share                      Commitment  (3
decimals)                         Bank of America, N.A  $ 250,000,000  100% 







EXHIBIT B






FIRST AMENDED FINAL ORDER

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11 OWENS CORNING, ) a Delaware corporation, et al., ) Case No.
00-3837   )                       Debtors ) Jointly Administered

FIRST AMENDED FINAL ORDER AUTHORIZING POST-PETITION
FINANCING ON A SUPERPRIORITY ADMINISTRATIVE
CLAIM BASIS PURSUANT TO 11 U.S.C. §§ 364 (c) (1) AND
GRANTING RELIEF FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

        Upon the motion (the “Motion”) dated October 10, 2002 of Owens Corning,
CDC Corporation, Engineered Yarns America, Inc., Falcon Foam Corporation,
Integrex, Fibreboard Corporation, Integrex Ventures LLC, Exterior Systems, Inc.,
Integrex Professional Services LLC, Integrex Supply Chain Solutions LLC,
Integrex Testing Systems LLC, Homexperts LLC, Owens-Corning Fiberglass
Technology Inc., Owens Corning HT, Inc., Owens-Corning Overseas Holdings, Inc.,
Owens Corning Remodeling Systems, LLC, and Soltech, Inc., debtors and debtors in
possession herein (collectively, the “Debtors” or “Borrowers”), (a) seeking this
Court’s authorization pursuant to section 364(c)(1) of the Bankruptcy Code as
well as the other sections of the Bankruptcy Code referred to herein, 11 U. S.
C. §§ 101-1330 (the “Bankruptcy Code”), and Rules 2002, 4001(c) and 9014 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for the Debtors,
inter alia, (i) to amend their existing Post-Petition Financing (as defined
below) to, among other things, extend the term thereof and reduce the commitment
from up to $500,000,000 to up to $250,000,000 (the “Commitment”), including
revolving loans and letters of credit (“Letters of Credit”) pursuant to the
First Amendment to Post-Petition Credit Agreement attached hereto as Appendix A
(the “First Amendment”); (ii) to continue to obtain post-petition financing (the
“Post-Petition Financing”) pursuant to an agreement (a copy of which, excluding
the schedules, is attached to the Original Order (as hereinafter defined) as
Appendix A and incorporated herein by reference) among Borrowers, Bank of
America, N.A. (“BofA”) and any additional financial institutions which are or
become parties to the Post-Petition Credit Agreement dated as of December 8,
2000, as lenders (the “Lenders”), BofA, as the Lenders’ agent (the “Agent”), and
for the Debtors to execute the First Amendment, which, among other things,
extends the term of the agreement as a post-petition credit agreement with
respect to the Post-Petition Financing contemplated hereby (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
terms not otherwise defined herein shall have the meanings ascribed to them in
the Credit Agreement); and for the Debtors to execute all ancillary documents
contemplated by the Credit Agreement and the First Amendment, including, without
limitation, revolving loan promissory notes to the extent set forth in the
Credit Agreement (the “Notes,” and the Credit Agreement, and all ancillary
documents at any time executed in connection therewith, collectively, the “Loan
Documents”); and (iii) to grant the Agent and the Lenders a superpriority
administrative claim with respect to the Obligations over any and all
administrative expenses of the kinds specified in, or arising or ordered under
any sections of the Bankruptcy Code, including, without limitation, 503(b), 105,
326, 328, 330, 331, 506(c), 507(a), 507(b), 546(c), 726 or 1112 of the
Bankruptcy Code; and (b) requesting that a final hearing (the “Final Hearing”)
be scheduled by the Court to consider entry of a first amended final order (this
“Order”) authorizing the Post-Petition Financing on a final basis; and due and
proper notice of the Motion pursuant to Bankruptcy Rule 4001 having been given;
and the Final Hearing on the Motion having been held before this Court; and upon
the entire record made at the Final Hearing, and this Court having found good
and sufficient cause appearing therefor;

        THE COURT HEREBY FINDS AND CONCLUDES that:

        A.     On October 5, 2000 (the “Petition Date”), the Debtors each filed
a voluntary petition for relief with this Court under chapter 11 of the
Bankruptcy Code (the “Chapter 11 Cases”). The Debtors are continuing in
possession of their property, and operating and managing their businesses, as
debtors in possession, pursuant to sections 1107 and 1108 of the Bankruptcy
Code.

        B.     This Court has jurisdiction over the Chapter 11 Cases and the
Motion pursuant to 28 U.S.C. §§ 157(b) and 1334. The Motion presents a core
proceeding as defined in 28 U.S.C. § 157(b)(2).

        C.     The ability of the Debtors to pay employees, maintain business
relationships with vendors and suppliers, purchase new inventory, ship and
distribute materials throughout the manufacturing process, and otherwise finance
their operations is essential to the Debtors’ continued viability. The
preservation, maintenance and enhancement of the going concern value of the
Debtors, as well as the protection of the interests of others as described
herein, are of the utmost significance and importance to a successful
reorganization of the Debtors under chapter 11 of the Bankruptcy Code.

        D.     Given the Debtors’ current financial condition and capital
structure, financing on a post-petition basis is not available without the
Debtors’ granting, pursuant to section 364(c)(1) of the Bankruptcy Code, claims
having priority over any and all post-petition claims and administrative
expenses of the kinds specified in, or ordered or arising under any sections of
the Bankruptcy Code, including, without limitation, 503(b), 105, 326, 328, 330,
331, 506(c), 507(a), 507(b), 546(c), 726 or 1112 of the Bankruptcy Code, whether
or not such claims or expenses may become secured by a judgment lien or other
non-consensual lien, levy or attachment.

        E.     Notice of the Final Hearing and the relief requested in the
Motion has been given to each of the parties listed on Appendix B hereto. Based
upon all of the foregoing, sufficient and adequate notice under the
circumstances of the Final Hearing and the relief requested in the Motion has
been given and the Final Hearing has been held pursuant to sections 102(l) and
364(c) of the Bankruptcy Code, Bankruptcy Rules 2002 and 4001(c).

        F.     The terms of the Post-Petition Financing appear to be fair and
reasonable, reflect the Debtors’ exercise of prudent business judgment
consistent with their fiduciary duty and are supported by reasonably equivalent
value and fair consideration. The Post-Petition Financing has been negotiated in
good faith and at arms-length between the Debtors and the Lenders, and any
credit extended and loans made to the Debtors (“Loans”) and Letters of Credit
issued for the account of the Debtors pursuant to the Credit Agreement shall be
deemed to have been extended, issued or made, as the case may be, in good faith
as required by, and within the meaning of section 364(e) of the Bankruptcy Code
and the Lenders are entitled to the protections of section 364(e) of the
Bankruptcy Code.

        G.     This Court concludes that entry of this Order is in the best
interests of the Debtors’ estates and creditors because its implementation,
among other things, will allow for the availability to the Debtors of working
capital which is necessary to support and sustain the operations of the Debtors’
existing businesses and enhance the Debtors’ prospects for successful
reorganizations.

        H.     On November 17, 2000, this Court entered a Final Order
Authorizing Post-Petition Financing on a Superpriority Administrative Claim
Basis Pursuant to 11 U.S.C. §364(c)(1) and Granting Relief From the Automatic
Stay Pursuant to 11 U.S.C. §362 (the “Original Order”).

        I.     Each of the foregoing findings by the Court will be deemed a
finding of fact if and to the full extent that it makes and contains factual
findings and a conclusion of law if and to the full extent that it makes legal
conclusions.

                Based upon the foregoing findings and conclusions, and upon the
record made before this Court at the Preliminary Hearing and the Final Hearing,
and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED that:

        1.     The Motion is granted, subject to the terms and conditions set
forth in this Order.

        2.     The Debtors are each expressly authorized, empowered and directed
to execute and deliver to the Lenders the Credit Agreement, the Notes (to the
extent requested by the Lenders pursuant to the Loan Documents), the First
Amendment and any other document of any kind required to be executed and
delivered in connection therewith. The Debtors are each hereby authorized,
obligated and directed to comply with and perform, and shall be bound by, all of
the terms, conditions and waivers contained in the Loan Documents, and the
Debtors are each authorized, obligated and directed to repay amounts borrowed,
with interest and any other allowed charges, to the Lenders in accordance with
and subject to the terms and conditions set forth in the Loan Documents and this
Order. No obligation, payment or transfer under the Loan Documents shall be
stayed, restrained, voidable, avoidable or recoverable under the Bankruptcy Code
or under any applicable State Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar federal or state statute or common law
unless such obligation, payment or transfer was incurred or made with actual
intent to hinder, delay or defraud creditors. The provisions of the foregoing
sentence shall not limit any rights of the Debtors arising from a default by
Lenders under the Credit Agreement. The Debtors are hereby further authorized,
obligated and directed to pay all facility, commitment, amendment and other fees
and expenses, including, without limitation, all reasonable fees and expenses of
professionals engaged by the Agent or any Lender to the extent required under
the Credit Agreement and/or the First Amendment. All loans made under the Credit
Agreement and interest thereon, together with all reimbursement and other
obligations in respect of letters of credit issued under the Credit Agreement,
and all fees, costs, expenses, indebtedness, obligations and liabilities of the
Debtors to the Agent and the Lenders under or in respect of the Loan Documents
and this Order are referred to herein as the “Obligations.”

        3.     The Debtors are hereby expressly authorized to borrow from the
Lenders, on the terms and subject to the conditions and limitations set forth in
the Loan Documents and this Order, up to $250,000,000 (inclusive of Letters of
Credit). The Debtors are authorized to use the proceeds of the Loans, and to
request the issuance of Letters of Credit under the Credit Agreement, for the
purposes permitted under the Credit Agreement. Notwithstanding anything herein
to the contrary, no Loans, Letters of Credit, or related cash or any portion of
the carve-out amount provided for in paragraph 5(c) below may be used to object
to or contest in any manner, or raise any defenses to, the validity, priority or
enforceability of the Obligations owing to the Lenders or Agent, or the claims
or rights in favor of the Lenders or Agent securing such Obligations, or to
assert any claims or causes of action against the Lenders or Agent in their
capacity as lenders or agents under the Post-Petition Financing.

        4.     Notwithstanding any term to the contrary herein, in accordance
with section 364(c)(1) of the Bankruptcy Code, the Obligations shall constitute
allowed claims (sometimes referred to as the “Superpriority Administrative
Claims”) with priority in payment from the Debtors’ assets, whether now existing
or hereafter acquired, over any and all unsecured prepetition claims, all
post-petition claims and all administrative expenses of the kinds specified in,
or arising or ordered under any sections of the Bankruptcy Code, including,
without limitation, sections 503(b), 105, 326, 328, 330, 331, 506(c), 507(a),
507(b), 546(c), 726 and 1112 of the Bankruptcy Code, whether or not such claims
or expenses may become secured by a judgment lien or other non-consensual lien,
levy or attachment, and the Superpriority Administrative Claims shall at all
times be senior to the rights of the Debtors, any Chapter 11 trustee, any
Chapter 7 trustee, or any other creditor (including, without limitation,
post-petition vendors and other post-petition creditors) in the Chapter 11 Cases
or any subsequent proceedings under the Bankruptcy Code, including, without
limitation, any Chapter 7 cases if any of the Debtors’ cases are converted to
cases under Chapter 7 of the Bankruptcy Code, subject only to the Carve-Out,
valid and unavoidable allowed liens or security interests to the extent and in
the amounts existing as of the commencement of the Chapter 11 Cases and liens
permitted under Section 7.17 of the Credit Agreement. No cost or expense of
administration arising under sections 105, 364(c)(1), 503(b), 506(c), 507(b) of
the Bankruptcy Code, any other section of the Bankruptcy Code, or pursuant to
any other order of this Court (whether entered prior to, on, or after the date
hereof), shall be senior to, equal to, or pari passu with, the Superpriority
Administrative Claim of the Lenders arising out of the Obligations, whether or
not such claims or expenses may become secured by a judgment lien or other
non-consensual lien, levy or attachment (subject only to the Carve-Out). As long
as no unwaived Event of Default under the Credit Agreement has occurred (each a
“Carve-Out Event”), the Debtors shall be permitted to pay compensation and
reimbursement of expenses incurred prior to a Carve-Out Event authorized to be
paid under sections 330 and 331 of the Bankruptcy Code or otherwise pursuant to
an order of the Bankruptcy Court, as the same may be due and payable, and such
payments shall not reduce the Carve-Out.

        5.     Notwithstanding any contrary provision of this Order or the
Credit Agreement, the Superpriority Administrative Claims granted to the Agent
and the Lenders pursuant to the Credit Agreement and this Order shall be subject
and subordinate only to (a) valid and unavoidable allowed liens or security
interests to the extent and in the amounts existing as of the commencement of
the Chapter 11 Cases and liens permitted under Section 7.17 of the Credit
Agreement; (b) prior to the occurrence of a Carve-Out Event, unpaid professional
fees and disbursements incurred by the professionals retained, pursuant to
sections 327 or 1103(a) of the Bankruptcy Code, by the Debtors and any statutory
committee appointed in the Chapter 11 Cases, and approved and allowed by this
Court pursuant to sections 330 and 331 of the Bankruptcy Code; (c) following the
occurrence and during the pendency of a Carve-Out Event, the payment of allowed
professional fees and disbursements incurred after the occurrence and during the
pendency of a Carve-Out Event by the professionals retained, pursuant to
sections 327 or 1103(a) of the Bankruptcy Code, by the Debtors and statutory
committees appointed in the Chapter 11 Cases, in an aggregate amount not to
exceed $10,000,000; and (d) quarterly fees required to be paid pursuant to 28
U.S.C. § 1930(a)(6) and any fees payable to the Clerk of the Bankruptcy Court
and any agent thereof (collectively, clauses (b), (c) and (d), the “Carve-Out”).

        6.     As long as any portion of the Obligations remains unpaid, or any
Loan Document remains in effect (in addition to any other Events of Default set
forth in the Credit Agreement), it shall constitute an Event of Default if (a)
there shall be entered any order dismissing any of the Chapter 11 Cases,
appointing a trustee in any of the Chapter 11 Cases (except for a trustee with
the sole power to pursue avoidance actions on behalf of the Debtors under
chapter 5 of the Bankruptcy Code), or converting any of the Chapter 11 Cases to
a case under Chapter 7 of the Bankruptcy Code, or the Debtors seek any of the
foregoing relief; or (b) there shall be entered in any of the Chapter 11 Cases
or any subsequent Chapter 7 case any order which authorizes under any section of
the Bankruptcy Code, including section 105 or 364 of the Bankruptcy Code, (i)
the granting of any post-petition lien or security interest in any property of
the Debtors in favor of any person other than the Agent and the Lenders other
than liens permitted under Section 7.17 of the Credit Agreement, or (ii) the
obtaining of credit or the incurring of indebtedness for borrowed money from any
person other than the Agent and the Lenders other than Debt permitted under
Section 7.12 of the Credit Agreement, or the Debtors shall seek any of the
foregoing relief; unless, in connection with any transaction described in clause
(i) or (ii) of this Paragraph 6, such order requires that the Obligations shall
first be indefeasibly paid in full in cash (including cash collateralization of
all Letters of Credit or the deposit of standby Letters of Credit with Agent for
the ratable benefit of the Agent and the Lenders with respect thereto). The
Debtors expressly waive any right to request this Court’s approval of any such
orders or transactions as described in this paragraph.

        7.     Notwithstanding any terms to the contrary herein, no Chapter 11
case with respect to any Borrower shall be converted to a Chapter 7 case, no
Chapter 11 case or Chapter 7 case with respect to any Borrower shall be
dismissed, and, except as permitted by Paragraph 6 hereof or Sections 7.8 or
7.17 of the Credit Agreement, no unencumbered assets of any Debtors’ estate
shall be encumbered, further encumbered (if already encumbered on the date
hereof), divested, abandoned, placed in escrow or trust, or sold (except in the
ordinary course of business on usual and customary terms) or otherwise disposed
of and no order shall be entered authorizing the Debtors or any of them to
obtain credit or borrow money pursuant to Section 364 except for the
Obligations, without the Agent’s written consent, unless, in each case, the
Obligations shall first be indefeasibly paid in full in cash (including cash
collateralization of all Letters of Credit or the deposit of standby Letters of
Credit with Agent for the ratable benefit of the Agent and the Lenders with
respect thereto). Except as otherwise agreed by the appropriate number of
Lenders pursuant to Section 11.1 of the Credit Agreement, no plan shall be
confirmed in any of the Chapter 11 Cases unless it provides for the indefeasible
payment in full in cash of the Obligations (including cash collateralization of
all Letters of Credit or the deposit of standby Letters of Credit with Agent for
the ratable benefit of the Agent and the Lenders with respect thereto) on the
effective date of such plan. Except as otherwise agreed by the appropriate
number of Lenders pursuant to Section 11.1 of the Credit Agreement, until the
Obligations are indefeasibly repaid in full in cash (including cash
collateralization of all Letters of Credit or the deposit of standby Letters of
Credit with Agent for the ratable benefit of the Agent and the Lenders with
respect thereto), and notwithstanding any order of dismissal or plan
confirmation entered in the Debtors’ bankruptcy cases, the Court shall retain
exclusive jurisdiction of the Debtors’ assets to enforce and implement payment
of the Superpriority Administrative Claim of the Agent and the Lenders from the
assets of the Debtors. Notwithstanding any order of dismissal or plan
confirmation entered in the Debtors’ bankruptcy cases, the Court shall also
retain exclusive jurisdiction to enforce and implement payment of any
Intercompany Superpriority Administrative Claims (as defined below).

        8.     The automatic stay imposed pursuant to section 362(a) of the
Bankruptcy Code, and any and all other stays and injunctions which are or may be
applicable, shall be and hereby are modified and vacated as to the Lenders and
the Agent and all of their rights, remedies and interests so that if an Event of
Default (as defined in the Credit Agreement) occurs, consistent with the terms
of this Order and the Loan Documents, the Lenders and their Agent shall be
entitled to exercise any and all of their rights and remedies. Upon the
occurrence of an Event of Default (copies of which default provisions are
attached hereto as Appendix C to this Order and incorporated herein by
reference), the Agent and the Lenders may, acting pursuant to the Credit
Agreement and upon five Business Days written notice to the “Future
Representative” (as defined in the Motion), and the Official Committee of
Unsecured Creditors and the Official Committee of Asbestos Claimants (the
“Committees”) (except as to clause (a) below, for which such notice shall not be
required, and except that, contemporaneously with or following such written
notice to the Future Representative and the Committees, the Agent may make
demand upon Debtor Owens Corning for payment in full of all Obligations on the
fifth Business Day following such notice or thereafter, with notice of such
demand to be provided contemporaneously to the Future Representative and the
Committees), exercise their rights and remedies and take all or any of the
following actions without further relief from the automatic stay pursuant to
section 362(a) Bankruptcy Code or any other applicable stay or injunction or
further order of or application to this Court (provided that the Agent and the
Lenders shall not demand payment of the Obligations from any Debtor other than
Debtor Owens Corning, nor shall the Agent and the Lenders take any action
referred to in clauses (c) and (e) below against any Debtor other than Debtor
Owens Corning, unless demand for payment of the Obligations shall have been made
upon Debtor Owens Corning and Debtor Owens Corning shall have failed to satisfy
the Obligations in full within five Business Days following such demand): (a)
terminate the Commitment and thereafter cease to issue Letters of Credit or make
Loans to the Debtors; (b) declare the principal of and accrued interest, fees
and other liabilities constituting the Obligations to be due and payable; (c)
set-off amounts in any of the Debtors’ accounts maintained with a Lender or
otherwise enforce rights against any other Collateral in the possession of the
Agent or Lenders; (d) charge a default rate of interest as set forth in the Loan
Documents; and/or (e) take any other action or exercise any other right or
remedy permitted to the Lenders under the Loan Documents, this Order, or by
operation of applicable bankruptcy or non-bankruptcy law. The Debtors waive any
right to seek relief under the Bankruptcy Code, including, without limitation,
under section 105, as a result of changed circumstances or otherwise to the
extent any such relief would in any way modify, diminish, restrict or impair the
rights or remedies of the Agent or the Lenders set forth in this Order or in the
Loan Documents. Agent shall provide notice of any Event of Default to the Future
Representative and any counsel to Committees whose retention has been approved
by this Court, and any counsel to any other statutory committee appointed in
these cases whose retention has been approved by this Court. If any of the
Debtors or any other person challenges the occurrence of an Event of Default,
any such person’s remedy shall be, and hereby is, limited to requesting a
hearing before this Court on five (5) business days’ written notice to Lenders
and the Agent on such challenge. In any such hearing, the sole issue before the
Court shall be whether an Event of Default has occurred and has not been cured
within the times permitted by the Loan Documents. To the extent a Debtor (a
“Benefiting Debtor”) directly or indirectly utilizes borrowings giving rise to
any of the Obligations (including as a result of intercompany balances incurred
after the Petition Date to the extent such balances arise from such borrowings)
and such Obligations are repaid by any other Debtor (a “Repaying Debtor”), (a)
the Benefiting Debtor shall reimburse the Repaying Debtor for the Benefiting
Debtor’s share of such repayment, and (b) pending such reimbursement, the
Repaying Debtor shall have a superpriority administrative claim (an
“Intercompany Superpriority Administrative Claim”) under section 364(c)(1) of
the Bankruptcy Code of the type described in paragraph 4 hereof (subject and
subordinate only to indefeasible payment in full of the Obligations, the
Carve-Out, valid and unavoidable allowed liens or security interests to the
extent and in the amounts existing as of the commencement of the Chapter 11
Cases and liens permitted under Section 7.17 of the Credit Agreement) against
the Benefiting Debtor in respect of such rights of reimbursement.

        9.     The Debtors are authorized and directed without further Order of
this Court to perform all acts, and execute and comply with the terms of such
other documents, instruments and agreements in addition to the Loan Documents,
as the Agent or the Lenders may reasonably require, as evidence of and for the
protection of the Obligations, or which otherwise may be deemed reasonably
necessary by the Agent or the Lenders to effectuate the terms and conditions of
this Order and the Loan Documents. The Debtors, the Agent and the Lenders are
hereby authorized to implement, in accordance with the terms of the Credit
Agreement, any non-material modifications (including, without limitation, any
change in the number or composition of the Lenders) of the Credit Agreement
without further order of this Court; provided, however, without in any way
limiting any rights of the Agent or Lenders hereunder or under the Loan
Documents, the Debtors shall give reasonable prior written notice of such
modifications to the Future Representative and counsel for the Committees.

        10.     In addition to the rights of access and information afforded the
Agent and the Lenders under the Loan Documents, the Debtors shall be required to
afford representatives, agents and/or employees of the Agent and the Lenders
reasonable access to the Debtors’ premises and their records in accordance with
the Loan Documents and shall cooperate, consult with, and provide to such
persons all such information that is not subject to a privilege under Federal
Rule of Evidence 501 as they may reasonably request, except to the extent
disclosing such information would violate a contract binding on the Debtors. The
Agent and each Lender shall maintain the confidentiality of all information
provided to the Agent and such Lender in the manner and to the extent required
by Section 13.17 of the Credit Agreement.

        11.     The Debtors shall be liable for all Obligations.

        12.     Having been found to be extending credit, issuing Letters of
Credit and making Loans to the Debtors in good faith, based on the record before
this Court, the Agent and the Lenders shall be entitled to the full protection
of section 364(e) of the Bankruptcy Code with respect to the Obligations and the
claims created, adjudicated or authorized by this Order (including, without
limitation, the Superpriority Administrative Claims) in the event that this
Order or any finding, adjudication, or authorization contained herein is stayed,
vacated, reversed or modified on appeal. Any stay, modification, reversal or
vacation of this Order shall not affect the validity of any Obligations of the
Debtors to the Agent or the Lenders incurred pursuant to this Order.
Notwithstanding any such stay, modification, reversal or vacation, all Loans
made and all Letters of Credit issued pursuant to this Order and the Credit
Agreement and all Obligations incurred by the Debtors pursuant hereto prior to
the effective date of any such stay, modification, reversal or vacation shall be
governed in all respects by the original provisions hereof, and the Agent and
the Lenders shall be entitled to all the rights, privileges and benefits,
including without limitation, the priorities granted herein with respect to all
such Obligations.

        13.     The Debtors shall not seek dismissal of any of the Chapter 11
Cases unless, at the time of such dismissal, the Obligations shall have been
indefeasibly paid in full in cash (including cash collateralization of all
Letters of Credit or the deposit of standby Letters of Credit with Agent for the
ratable benefit of the Agent and the Lenders with respect thereto). Without
limiting or modifying the terms of any other provisions of this Order, the
provisions of this Order and any actions taken pursuant hereto shall survive
entry of any order (a) confirming any plan of reorganization in the Chapter 11
Cases (and, to the extent not satisfied in full in cash (including cash
collateralization of all Letters of Credit or the deposit of standby Letters of
Credit with Agent for the ratable benefit of the Agent and the Lenders with
respect thereto), the Obligations shall not be discharged by the entry of any
such order, or pursuant to section 1141(d)(4) of the Bankruptcy Code or the plan
of reorganization, the Debtors having hereby irrevocably waived such discharge,
unless otherwise agreed in writing by the appropriate number of Lenders pursuant
to Section 11.1 of the Credit Agreement); (b) converting any of the Chapter 11
Cases to a Chapter 7 case; (c) appointing a trustee in any of the Chapter 11
Cases (except for a trustee with the sole power to pursue avoidance actions on
behalf of the Debtors under chapter 5 of the Bankruptcy Code); or (d) dismissing
any of the Chapter 11 Cases, and the terms and provisions of this Order as well
as the Superpriority Administrative Claims granted pursuant to this Order and
the Loan Documents and any Intercompany Superpriority Administrative Claims
granted pursuant to this Order shall continue in full force and effect to the
fullest extent permitted by law, notwithstanding the entry of such order, and
such Superpriority Administrative Claims shall maintain their priority as
provided by this Order until all of the Obligations are indefeasibly paid in
full in cash (including cash collateralization of all Letters of Credit or the
deposit of standby Letters of Credit with Agent for the ratable benefit of the
Agent and the Lenders with respect thereto).

        14.     Except as otherwise provided in this Order and Section 552(b) of
the Bankruptcy Code, pursuant to Section 552(a) of the Bankruptcy Code, all
property acquired by the Debtors after the Petition Date is not and shall not be
subject to any lien or security interest resulting from any security agreement
entered into by the Debtors prior to the Petition Date, except to the extent
that such property constitutes proceeds of encumbered property of the Debtors
existing on or before the Petition Date.

        15.     Notwithstanding anything herein to the contrary, as long as any
portion of the Obligations remains unpaid, or any Loan Document remains in
effect, (a) the creation, perfection or enforcement of any judgment lien, levy
or attachment based on any judgment shall be, and hereby is, stayed and enjoined
and (b) this Court shall not grant relief from the automatic stay to permit the
creation, perfection or enforcement of any judgment lien, levy or attachment
based on any judgment, in each case whether or not such judgment arises from or
gives rise to a pre-petition or post-petition claim.

        16.     To the full extent permitted by law, the provisions of this
Order and the Loan Documents shall be binding upon and inure to the benefit of
the Agent, the Lenders, the Debtors, and their respective successors and
assigns, including any trustee or other fiduciary hereafter appointed in the
Chapter 11 Cases or in subsequent Chapter 7 cases as a legal representative of
the Debtors or their estates.

        17.     In the event of any conflict between any term, covenant or
condition of this Order and any term, covenant or condition of any Loan
Document, the provisions of this Order shall control and govern.

        18.     The Court has and shall retain jurisdiction to enforce this
Order according to its terms.

        19.        This Order shall become effective and supercede the Original
Order upon the effectiveness of the First Amendment pursuant to Section 3
thereof.

Dated: ___________ __, 2002
            Wilmington, Delaware

ENTER:_____________________________________
UNITED STATES BANKRUPTCY JUDGE

Appendix A

First Amendment to Post-Petition Credit Agreement

Appendix B

Service List

Appendix C

Events of Default

        It shall constitute an event of default (“Event of Default”) if any one
or more of the following shall occur for any reason:

            (a)        (i) any failure by any Borrower to pay the principal of
any of the Loans or to pay any reimbursement obligations relating to Letters of
Credit or Credit Supports when due, whether upon demand or otherwise, or (ii)
any failure by any Borrower to pay any interest or premium on any of the Loans
or any fees or other Obligations or other amount owing hereunder within three
(3) Business Days of the applicable due date, whether upon demand or otherwise;

            (b)        any representation or warranty made or deemed made by any
Borrower in this Agreement or in any of the other Loan Documents, any Financial
Statement, or any certificate furnished by any Borrower or any Other Subsidiary
at any time to the Agent or any Lender pursuant to any Loan Document shall prove
to be untrue in any material respect as of the date on which made, deemed made,
or furnished;

            (c)        (i) any default shall occur in the observance or
performance of any of the covenants and agreements contained in Section 7.2
(insofar as such Section relates to any Borrower) or Sections 7.8 through 7.25
(other than Section 7.24); (ii) any default shall occur in the observance or
performance of any of the covenants and agreements contained in Sections 5.2(k)
or 5.3(a) and such default shall continue for three (3) Business Days or more;
(iii) any default shall occur in the observance or performance of any of the
covenants and agreements contained in any of Sections 5.2(a), 5.2(b), 5.2(c),
7.26 or 7.27 for fifteen (15) Business Days or more; or (iv) any default shall
occur in the observance or performance of any of the other covenants or
agreements contained in any other Section of this Agreement or any other Loan
Document, or any agreement entered into at any time to which any Borrower and
the Agent or any Lender are party in respect of any Bank Products, and such
default shall continue for thirty (30) days after the earlier of (1) the date
upon which written notice of such default is given to the Borrower
Representative by the Agent and (2) the date upon which a Responsible Officer
becomes aware of such default;

            (d)        any Borrower shall file a certificate of dissolution
under applicable state law or shall be liquidated, dissolved or wound-up or
shall commence any action or proceeding for dissolution, winding-up or
liquidation, or shall take any corporate action in furtherance thereof;

            (e)        all or any material part of the property of the
Borrowers, taken as a whole, shall be nationalized, expropriated or condemned,
seized or otherwise appropriated, or custody or control of such property or of
any Borrower shall be assumed by any Governmental Authority or any court of
competent jurisdiction at the instance of any Governmental Authority, except
where contested in good faith by proper proceedings diligently pursued where a
stay of enforcement is in effect;

            (f)        Any Loan Document shall be terminated (other than in
accordance with its terms), revoked or declared void or invalid or unenforceable
or the validity or enforceability thereof shall be challenged by any Borrower;

            (g)        any loss, theft, damage or destruction of any property of
any Borrower or any Other Subsidiary occurs, or any Litigation is commenced
against any Borrower (or any change in the facts and circumstances of such
Litigation occurs), which would reasonably be expected to cause a Material
Adverse Effect and is not adequately covered by insurance;

            (h)        there is filed against any Borrower or any Other
Subsidiary action, suit or proceeding under any federal or state racketeering
statute (including the Racketeer Influenced and Corrupt Organization Act of
1970), which action, suit or proceeding (i) is not dismissed or stayed within
one hundred twenty (120) days, and (ii) would reasonably be expected to result
in a Material Adverse Effect;

            (i)        (i) an ERISA Event shall occur with respect to a Pension
Plan or Multi-employer Plan which has resulted or would reasonably be expected
to have a Material Adverse Effect; (ii) the aggregate amount of Unfunded Pension
Liability among all Pension Plans at any time exceeds an amount that would
reasonably be expected to have a Material Adverse Effect; or (iii) any Borrower
or any ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multi-employer Plan in an
aggregate amount that would reasonably be expected to have a Material Adverse
Effect;

            (j)        there occurs a Change of Control;

            (k)        any of the Bankruptcy Cases shall be dismissed or
converted to a case under chapter 7 of the Bankruptcy Code, or any Borrower
shall file an application for an order dismissing any of the Bankruptcy Cases or
converting any of the Bankruptcy Cases to a case under chapter 7 of the
Bankruptcy Code; a trustee under chapter 7 or chapter 11 of the Bankruptcy Code
shall be appointed in any of the Bankruptcy Cases (except for a trustee with the
sole power to pursue avoidance actions on behalf of the Borrowers under chapter
5 of the Bankruptcy Code); or an application shall be filed by any Borrower for
the approval of any other Superpriority Administrative Claim (other than the
Carve-Out) in any Bankruptcy Case which is pari passu with or senior to the
claims of the Agent and the Lenders against the Borrowers, or there shall arise
any such pari passu or senior Superpriority Administrative Claim, or the Final
Order shall be stayed, modified, amended, reversed, rescinded or vacated without
the written consent of Agent;

            (l)        the Bankruptcy Court shall enter an order or orders
granting relief from the automatic stay applicable under Section 362 of the
Bankruptcy Code to the holder or holders of any security interest to permit
foreclosure (or the granting of a deed in lieu of foreclosure or the like) in
any assets of any Borrower; or an order shall be entered by the Bankruptcy Court
granting relief from the automatic stay applicable under Section 362 of the
Bankruptcy Code or from the injunction and stay set forth in the Final Order to
permit the creation, perfection or enforcement of any judgment, lien, levy or
attachment based on any judgment, whether or not such judgment arises from or
gives rise to a pre-petition or post-petition claim; or an order shall be
entered by the Bankruptcy Court that is not stayed pending appeal otherwise
granting relief from the automatic stay to any creditor of any Borrower (other
than the Agent and the Lenders in their capacities as such) with respect to any
claim; provided, however, that it shall not be an Event of Default if relief
from the automatic stay is lifted solely for the purpose of (i) allowing such
creditor to determine the liquidated amount of its claim against any Borrower;
(ii) seeking payment from a source other than any of the Borrowers or any of
their assets (iii) allowing the Company to prepay up to $10,000,000 of
prepetition indebtedness with respect to precious metals synthetic leases
between the Company, as lessee, and Gerald Metals, Inc., as lessor, in
connection with the Company’s termination of all or a portion of the lessor’s
interest in the precious metals subject to such lease; or (iv) allowing the
foregoing actions to be taken by the holders of pre-petition claims in an
aggregate amount not exceeding $10,000,000 with respect to all such holders.

            (m)        an order of the Bankruptcy Court shall be entered in any
of the Bankruptcy Cases appointing an examiner with enlarged powers relating to
the operation of any Borrower’s business under Section 1106(b) of the Bankruptcy
Code or any Borrower shall file an application for such an order; provided,
however, that it shall not be an Event of Default hereunder if (a) any examiner
is appointed under Section 1106(b) of the Bankruptcy Code with the sole power to
investigate and/or pursue avoidance actions on behalf of one or more of the
Borrowers, and/or (b) any Borrower files an application seeking the appointment
of an examiner for the sole purpose(s) of investigating and/or pursuing
avoidance actions on behalf of one or more of the Borrowers;

            (n)        an order by the Bankruptcy Court shall be entered
confirming a Reorganization Plan in any of the Bankruptcy Cases which does not
require a provision for termination of the Commitments and indefeasible payment
in full in cash of all Obligations of the Borrowers hereunder and under the
other Loan Documents (including the cancellation and return of all Letters of
Credit or the delivery of Supporting Letters of Credit or Cash Collateral with
respect to such Letters of Credit in accordance with Section 1.4(g)) on or
before the effective date of such Reorganization Plan;

            (o)        an order by the Bankruptcy Court shall be entered, or the
Borrowers shall file an application for an order, dismissing any of the
Bankruptcy Cases which does not require a provision for termination of the
Commitments and indefeasible payment in full in cash of all Obligations of the
Borrowers hereunder and under the other Loan Documents (including the
cancellation and return of all Letters of Credit or the delivery of Supporting
Letters of Credit or Cash Collateral with respect to such Letters of Credit in
accordance with Section 1.4(g)) prior to any such dismissal;

            (p)        an order by the Bankruptcy Court shall be entered in or
with respect to any of the Bankruptcy Cases or any Borrower shall file an
application for an order with respect to any Bankruptcy Case, in each case
without the express prior written consent of Agent, (i) to revoke, reverse,
stay, rescind, modify, vacate, supplement or amend the Final Order, (ii) to
permit any administrative expense or any claim (now existing or hereafter
arising, of any kind or nature whatsoever) to have an administrative priority as
to any Borrower equal or superior to the priority of the claims of the Agent and
the Lenders in respect of the Obligations (other than the Carve-Out), or (iii)
to grant or permit the grant of a Lien on the property of any Borrower (other
than Liens permitted under Section 7.17);

            (q)        an application for any of the orders described above
shall be made by a Person other than a Borrower and such application is not
contested by the applicable Borrower in good faith and the relief requested is
granted in an order that is not stayed pending appeal; or

            (r)        any Borrower shall violate or fail to comply with the
Final Order.